Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gossweiler et al. (US Pub. No. 2013/0113760 A1) shows a display device (Fig. 1 and para. 16) comprising: a display panel (Fig. 1 and para. 16); a main vibrator (208 in center of interactive substrate, Fig. 2A and paras. 20 and 21) disposed on the display panel and configured to generate a main vibration wave (paras. 23 and 24); and a plurality of sub-vibrators (208) disposed on the display panel and spaced apart from the main vibrator (Fig. 2A and paras. 20 and 21), the plurality of sub-vibrators configured to generate sub-vibration waves (paras. 20 – 24), respectively, wherein the plurality of sub-vibrators comprises: a first sub-vibrator disposed at a first distance from the main vibrator in a plan view (Fig. 2A), the first sub-vibrator being configured to generate a first sub-vibration wave (paras. 20 – 24);  and a second sub-vibrator disposed at a second distance from the main vibrator in the plan view (Fig. 2A), the second sub-vibrator being configured to generate a second sub-vibration wave having a phase different from the first sub-vibration wave (para. 37), and wherein the second distance is different from the first distance (Fig. 2A). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
1) between the phase of the first sub-vibration wave and the phase of the main vibration wave satisfies the following equation 1:
Aϴ1 = 180°*n - (360°*d1)/A
where n is an integer, dl is the first distance between the main vibrator and the first sub-vibrator, and A is a wavelength of the main vibration wave and the first sub-vibration wave.
The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 19 are allowable at least by virtue of their dependence on claim 1.   
		Claim 20 is allowable as it recites similar subject matter as that of claim 1.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/CARL ADAMS/
Examiner, Art Unit 2627